In an action inter alia to recover damages for trademark infringement, defendants appeal from so much of an order of the Supreme Court, Westchester County, dated September 10, 1975, as, inter alia, granted plaintiff’s motion for a preliminary injunction, except from the first decretal paragraph thereof. Order affirmed insofar as appealed from, with $50 costs and disbursements. We find no abuse of discretion by Special Term in granting the motion. This case should be speedily tried. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.